DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauber (U.S. Patent Application Publication Number 2006/0080559), Makino et al. (“Makino”) (U.S. Patent Application Publication Number 2007/0234081), and Legaspi et al. (“Legaspi”) (U.S. Patent Application Publication Number 2013/0033788).
Regarding Claims 1 and 9, Sauber discloses an information handling system, comprising: 
a power supply system (Figure 1, item 12); 
a plurality of components (Figure 1, items 30 and 32) to receive power from the power supply system;
a current monitor, based on the total amount of current drawn, to provide a digital telemetry signal representing a second amount of power drawn by the components (Figure 1, item 26, paragraph 0016); and
resistive short detection circuitry (Figure 1, item 20) coupled to the power supply system and to the components, the resistive short detection circuitry to: 
measure a first amount of power provided by the power supply system (Figure 1, item 24, paragraph 0015); 
receive the digital telemetry signal representing a second amount of power drawn by the components (Figure 1, item 26, paragraph 0016);
compare the first amount of power with the second amount of power, wherein the comparison of the first amount of power with the second amount of power includes a margin of difference (paragraphs 0017 and 0019).
 Sauber does not expressly disclose a current monitor to measure a respective amount of current flowing through each respective resistor of a plurality of resistors, wherein each different resistor is associated with a respective different one of the components, based on the measured amount of current flowing through each respective resistor, to determine a total amount of current drawn by the components, and 
in response to first amount of power being greater than a combination of the second amount of power and the margin of difference, determine that a short exists within the information handling system.
In the same field of endeavor (e.g., power supply techniques), Makino teaches a current monitor (Figures 1 and 3, items 20) to measure a respective amount of current flowing through each respective resistor of a plurality of resistors (Figure 3, items R1-Rn), wherein each different resistor is associated with a respective different one of the components (Figure 1, items 30, paragraph 0014; i.e., a different one of the plurality of disks 30), based on the measured amount of current flowing through each respective resistor, to determine a total amount of current drawn by the components (paragraph 0036).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Makino’s teachings of power supply techniques with the teachings of Sauber, for the purpose of providing a simpler mechanism for detecting the amount of current drawn by each component.
Also in the same field of endeavor (e.g., power supply techniques), Legaspi teaches in response to first amount of power (e.g., the power supply may suddenly fluctuate to up to 220 VAC) being greater than a combination of the second amount of power (i.e., the amount of power the external device is designed to operate at, e.g., 110 VAC) and a margin of difference (i.e., the difference between what the power supply is supplying, e.g., 220 VAC, and what the external device is designed to operate at, e.g., 110 VAC), determine that a short exists within the information handling system (paragraphs 0035-0037).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Legaspi’s teachings of power supply techniques with the teachings of Sauber, for the purpose of avoiding damage to the information handling system.

Regarding Claims 2, 10, and 18, Sauber discloses wherein in response to the detection of the short, the device further to trigger a power down operation of the information handling system (paragraph 0017).

Regarding Claims 3, 11, and 19, Sauber discloses wherein the resistive short detection circuitry includes: a comparator to receive a first analog signal associated with the first amount of power, to receive a second analog signal associated with the second amount of power, and to provide an output signal based on a comparison of the first analog signal and a second analog signal (Figure 1, item 28, paragraph 0020).

Regarding Claims 5 and 13, Sauber discloses wherein the resistive short detection circuitry includes: a controller to receive a plurality of signals associated with amounts of power drawn by the plurality of components, to receive the first amount of power, and to provide an output signal based on a comparison of the first analog signal and a second analog signal (Figure 1, item 28, paragraph 0020).

Regarding Claims 6 and 14, Legaspi teaches wherein in response to the detection of the short, the device further to provide an alert to a user of the information handling system (paragraph 0047; i.e., an event indicator such as an LED).

Regarding Claims 7 and 15, Sauber discloses the device further to receive a power on signal from the power supply system prior to the comparison of the first amount of power and the second amount of power (paragraph 0015; i.e., the power supply 12 is already providing power [the power is on] to the components 30 and 32).

Regarding Claims 8 and 16, Sauber discloses wherein the second amount of power is an aggregation of each amount of power from each of the plurality of components (paragraph 0016).

Regarding Claim 17, Sauber discloses a method, comprising: 
monitoring a power supply system (Figure 1, item 12) of an information handling system; 
receiving a power on signal from the power supply system (paragraph 0015; i.e., the power supply 12 is already providing power [the power is on] to the components 30 and 32); 
in response to receiving the power on signal, measuring, by resistive short detection circuitry (Figure 1, item 20) of the information handling system, a first amount of power provided by a power supply system of the information handling system (Figure 1, item 24, paragraph 0015); 
measuring a respective amount of current flowing (Figure 1, item 26, paragraph 0016) drawn by a plurality of components (Figure 1, items 30 and 32); 
based on the total amount of current drawn, providing a digital telemetry signal representing a second amount of power drawn by the components (Figure 1, item 26, paragraph 0016);
comparing the first amount of power with the second amount of power, wherein the comparing of the first amount of power with the second amount of power includes a margin of difference (paragraphs 0017 and 0019).
 Sauber does not expressly disclose measuring a respective amount of current flowing through each respective resistor of a plurality of resistors, wherein each different resistor is associated with a respective different one of the components;
based on the measured amount of current flowing through each respective resistor, determining a total amount of current drawn by the components;
in response to first amount of power being greater than a combination of the second amount of power, determining that a short exists within the information handling system.  
In the same field of endeavor, Makino teaches measuring a respective amount of current flowing through each respective resistor of a plurality of resistors (Figure 3, items R1-Rn), wherein each different resistor is associated with a respective different one of the components (Figure 1, items 30, paragraph 0014; i.e., a different one of the plurality of disks 30);
based on the measured amount of current flowing through each respective resistor, determining a total amount of current drawn by the components (paragraph 0036).
Also in the same field of endeavor, Legaspi teaches in response to first amount of power (e.g., the power supply may suddenly fluctuate to up to 220 VAC) being greater than a combination of the second amount of power (i.e., the amount of power the external device is designed to operate at, e.g., 110 VAC), determining that a short exists within the information handling system (paragraphs 0035-0037).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 17.

Regarding Claim 20, Sauber discloses wherein the output signal is in a first state in response to the first amount of power being greater than the second amount of power, and the output signal is in a second state in response to the second amount of power being greater than the first amount of power (Figure 1, item 28, paragraph 0020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for detecting total current through resistors.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/                Primary Examiner, Art Unit 2186